—Determination unanimously modified on the law and as modified, confirmed and matter remitted to respondent Superintendent for further proceedings in accordance with the folloAving Memorandum: Petitioner was found guilty, after a *1049Tier III hearing, of several rule violations. We conclude that the finding that he violated inmate rule 113.15 (7 NYCRR 270.2 [B] [14] [vi]) is not supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130) inasmuch as a PIN number is not an "article” within the meaning of that rule. Thus, we modify the determination and grant the petition in part by vacating the finding of guilt with respect to that rule. Because the record does not specify any relation between the penalty imposed and the rule violations, the penalty is vacated and the matter is remitted to respondent Superintendent for imposition of an appropriate penalty on the remaining violations (see, Matter of Brooks v Coughlin, 182 AD2d 1115, 1116).
We have reviewed petitioner’s remaining arguments and conclude that they are lacking in merit. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Pine, J. P., Lawton, Fallon, Wesley and Davis, JJ.